Court of Appeals
of the State of Georgia

                                         ATLANTA,____________________
                                                  January 23, 2019

The Court of Appeals hereby passes the following order:

A19D0261. IN THE INTEREST OF A. M. et al, CHILDREN (MOTHER).

      The mother of the above-referenced minor children seeks discretionary review
of the juvenile court’s order ruling that the Muscogee County Department of Family
and Children Services is not required to provide services intended to reunify her with
the children. The juvenile court’s order, however, is directly appealable. See In the
Interest of S. A. W., 228 Ga. App. 197, 199 (1) (491 SE2d 441) (1997). We will grant
a timely discretionary application if the lower court’s order is subject to direct appeal.
See OCGA § 5-6-35 (j). Accordingly, this application is hereby GRANTED. The
mother shall have ten days from the date of this order to file a notice of appeal with
the juvenile court. If she has already filed a notice of appeal, she need not file a
second notice. The clerk of the juvenile court is DIRECTED to include a copy of this
order in the record transmitted to the Court of Appeals.

                                         Court of Appeals of the State of Georgia
                                                Clerk’s Office, Atlanta,____________________
                                                                          01/23/2019
                                                I certify that the above is a true extract from
                                         the minutes of the Court of Appeals of Georgia.
                                                Witness my signature and the seal of said court
                                         hereto affixed the day and year last above written.


                                                                                         , Clerk.